     Case 2:17-cv-07465-SB-JPR Document 53 Filed 11/23/20 Page 1 of 3 Page ID #:2276




1

2
3
4

5
6
7

8                           UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
                                           )
11    KEVIN LIU,                           )   Case No. CV 17-7465-SB (JPR)
                                           )
12                      Petitioner,
                                           )
                                           )   ORDER ACCEPTING FINDINGS AND
13                     v.                      RECOMMENDATIONS OF U.S.
                                           )
14    MARCUS POLLARD, Warden,              )   MAGISTRATE JUDGE
                                           )
15                      Respondent.        )
                                           )
16
            The Court has reviewed the Petition, records on file, and
17
      Report and Recommendation of U.S. Magistrate Judge.           On July 8,
18
      2020, Petitioner filed Objections to the R. & R., in which he
19
      mostly repeats arguments from his Petition and Traverse.            In
20
      light of his complaint that because of the COVID-19 pandemic he
21
      had limited law-library access while preparing the Objections
22
      (see Objs. at 1-2), the Magistrate Judge sua sponte granted him
23
      additional time to file supplemental objections and then granted
24
      his two requests for a further extension.         On October 14, 2020,
25
      Petitioner filed Supplemental Objections, in which he primarily
26
27
28

                                                1
     Case 2:17-cv-07465-SB-JPR Document 53 Filed 11/23/20 Page 2 of 3 Page ID #:2277




1     reiterates the arguments raised in his Objections. 1          Respondent
2     has not responded to the Objections or Supplemental Objections.
3           Although he mostly spends his time discussing their merits
4     (see id. at 3-5), Petitioner also seems to contend that the
5     Magistrate Judge erred in finding grounds one through three and
6     six procedurally defaulted (id. at 2-5).         Specifically, he
7     argues that the Petition’s claims were “presented in a timely
8     manner” to the state courts.       (Id. at 2.)    But as the Magistrate
9     Judge recognized as to claims one through three, and as the
10    Court previously found (see Aug. 31, 2018 R. & R. at 6-8; Oct.
11    10, 2018 Order Accepting R. & R.), the claims were barred
12    because they should have been raised on direct appeal, not
13    because they were untimely, and the Magistrate Judge rightly
14    rejected Petitioner’s argument that his appellate attorney’s
15    ineffectiveness excused his procedural default because that
16    claim, which was previously dismissed from the Petition, was
17    unexhausted (see R. & R. at 23-24).
18          Petitioner also asserts that his procedural default should
19    be excused because there was “no remedy [to be] found within the
20
21          Error! Main Document Only.Petitioner still maintains that he has
            1

      been denied law-library access (Suppl. Objs. at 6), and he
22
      emphasizes that he has “limited knowledge and understanding” of
23    English and no “knowledge and understanding of the legal
      procedures and processes” (id. at 7). But he did not request
24    additional time to file his Supplemental Objections, and his
      burden to establish entitlement to federal habeas relief is not
25    lessened by his pro se status. To the extent he claims he
26    received ineffective assistance from a fellow inmate in
      preparing his Objections and Supplemental Objections (see id. at
27    6-8), there is no constitutional right to counsel in federal
      habeas proceedings. See Pennsylvania v. Finley, 481 U.S. 551,
28    555 (1987).

                                              2
     Case 2:17-cv-07465-SB-JPR Document 53 Filed 11/23/20 Page 3 of 3 Page ID #:2278




1     state’s courts,” suggesting that they would be reluctant to ever
2     find prosecutorial misconduct.       (See Objs. at 4; Suppl. Objs. at
3     4.)   But “[i]f a defendant perceives a constitutional claim and
4     believes it may find favor in the federal courts, he may not
5     bypass the state courts simply because he thinks they will be
6     unsympathetic to the claim.”       Engle v. Isaac, 456 U.S. 107, 130
7     (1982) (rejecting argument that “cause” excusing procedural
8     default was shown when raising claim in state court would have
9     been futile).     Because Petitioner has failed to show that his
10    default was excused by cause or actual prejudice, the Magistrate
11    Judge didn’t err by not addressing grounds one through three and
12    six on the merits.     (See Objs. at 6.)
13          Having reviewed de novo those portions of the R. & R. to
14    which Petitioner objects, the Court agrees with and accepts the
15    findings and recommendations of the Magistrate Judge.           IT
16    THEREFORE IS ORDERED that judgment be entered denying the
17    Petition and dismissing this action with prejudice.
18
19
20
21    DATED: November 23, 2020
                                               STANLEY BLUMENFELD, JR.
22                                             U.S. DISTRICT JUDGE

23
24
25
26
27
28

                                              3
